Citation Nr: 0805658	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a left 
nephrectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied to reopen the veteran's service 
connection claim for residuals of a left nephrectomy.  In 
March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge in Washington, D.C. A transcript of 
the hearing is of record.  In January 2006, the veteran's 
motion for advancement on the docket was granted.

In a July 2006 decision, the Board reopened and then denied 
the underlying service connection claim for residuals of a 
left nephrectomy.  He appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2007, pursuant to a Joint Motion for Remand, the Court 
vacated the April 2008 Board decision and remanded the matter 
back to the Board for development consistent with the Joint 
Motion.  Then the Board referred the case for an independent 
medical expert (IME) in October 2007.   An IME was performed 
in December 2007.  The case was returned to the Board for 
adjudication. 


FINDINGS OF FACT

1.  The underlying disorder, hydronephrosis, existed prior to 
the veteran's service entry.

2.  An increase in the severity of the underlying disorder, 
hydronephrosis, in service is shown.  

3.  Clear and unmistakable evidence that the veteran's 
underlying disorder hydronephrosis, resulting in residuals of 
a left nephrectomy, were due to the natural progress of the 
disease is not shown.    


CONCLUSION OF LAW

An increase in the severity of the underlying disorder, 
hydronephrosis, resulting in residuals of a left nephrectomy, 
is due to service.  38 U.S.C.A. 1111, 1131, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2003, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to support a service connection claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide. The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 
3.159(c)(2007).  All pertinent records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  An IME was ordered 
and the report completed and incorporated into the file in 
December 2007.  The duties to notify and assist have been 
met.

To the extent the Board is denying his claim, no rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   Therefore, it is not 
prejudicial for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2007) (harmless error).

Service Connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

When weighing medical evidence, the Board is not bound to 
accept any one opinion (whether from a VA examiner, private 
physician, or other source) concerning the merits of a claim.  
See Hayes v. Brown, 5 Vet. App. 60 at 69 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination, as well as the relative merits 
of the expert's qualifications and analytical assessments. 
See Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  In 
its decision, the Board may favor one expert's opinion over 
another as long as an adequate statement of reasons and basis 
is given.  See Owens v. Brown, 7 Vet. App. 429 at 434 (1995).  

In this case, the report of examination upon entry into 
service is not in the claims file.  A pre-induction 
examination report in March 1953 is included; however, there 
are no abnormal findings involving the left kidney.  There is 
also no diagnosis of hydronephrosis on clinical evaluation.  
Therefore, it cannot be said that the veteran's 
hydronephrosis is shown at the time he entered into service.  
The veteran is therefore entitled to the presumption of 
soundness at entry into active service.  The Board must now 
consider if the presumption of soundness is rebutted by clear 
and unmistakable evidence. 

Service medical evidence revealed that the veteran was 
diagnosed with a congenital kidney disorder during his in-
service treatment.  A Medical Board Proceeding in January 
1956 indicated that the veteran first experienced an attack 
of left flank pain in May 1954, which awakened him at night 
and subsided in about 24 hours after taking  some medication.  
In October 1954 through December 1954, the veteran went to 
sick call for recurrent attacks of left flank pain.  He 
received treatment for left flank pain again in January 1955 
and May 1955.  

In August 1955, while home on leave, the veteran again 
experienced left flank pain.  His private physician 
recommended an intravenous pyelogram, which revealed a 
nonfunctioning left kidney.  A retrograde pyelogram done in 
August 1955 revealed a severe left hydronephrosis.  The 
veteran again developed left flank pain, along with fever and 
chills, and was transferred to Valley Forge Army Hospital in 
September 1955.  

The veteran underwent a left nephrectomy in December 1955 and 
remained hospitalized until January 1956.  Thereafter, the 
veteran was returned to duty with a permanent P-3 profile and 
was soon discharged.  The Medical Board's final diagnosis was 
hydronephrosis, left, due to congenital ureterpelvic 
obstruction, and cured by nephrectomy performed in December 
1955. 

Report of Medical Examination for separation in January 1956 
reiterated the findings of the Medical Board.  The examiner 
noted surgical absence, left kidney, due to congenital 
obstruction of left ureteropelvic junction, with non-function 
left kidney.  

In a January 2004 written statement, Dr. R.N., the veteran's 
urologist, determined that the veteran experienced acute 
renal colic, beginning in 1954; however, he made no 
determination as to whether the veteran's disorder existed 
prior to service.

In addition to the Medical Board findings, two recent medical 
opinions, one private and one VA, both indicated that the 
veteran's underlying kidney problems, which ultimately lead 
to his need for a left nephrectomy, were congenital in 
nature.  First, in a March 2006 Veterans Health 
Administration (VHA) medical opinion, the physician opined 
specifically that there was evidence to indicate that the 
veteran had at least as likely as not had a congenital cause 
(i.e., ureteropelvic obstruction) of the hydronephrosis that 
led to chronic pyelonephritis that required the left 
nephrectomy.

In a May 2006 "second opinion" statement from Dr. R.B., a 
private urologist, conclusively stated that the veteran had a 
congenital left ureteropelvic junction obstruction.  He 
assumed that this was caused by an aberrant blood vessel, 
either an artery or vein, which surreptitiously pinched off 
the ureteropelvic junction as the veteran grew.  

In June 1956, the veteran testified at a hearing before the 
RO.  He contended that he incurred an injury to his left 
side, which was the underlying cause of his symptoms that led 
to the removal of his left kidney.  The veteran described 
three incidents in service when he came into contact with 
other individuals while playing sports.  He believed these 
incidents led to his kidney removal.  

However, there is no medical corroboration to support the 
veteran's assertion.  While many of the lay statements 
submitted by the veteran in April 1956 note that the veteran 
did not exhibit any symptoms of left kidney problems prior to 
service, this fact is not in dispute.  What is in dispute is 
whether the veteran's left kidney problems first noted in 
service were congenital in nature.  Here, the lay witnesses 
provide no competent medical evidence to support a conclusion 
that the veteran's left kidney problems in service were not 
congenital in nature. 

The service medical records, including the opinion from the 
Medical Board Proceeding, and the two post-service medical 
opinions, clearly and unmistakably show that the veteran's 
left kidney disorder, resulting in hydronephrosis, was 
congenital in nature and therefore, pre- existed service.

The next step of the inquiry is to determine whether the pre-
existing left kidney disorder was aggravated in service.  A 
lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).

Upon review, it is clear that the veteran's left kidney 
disability increased in severity during service.  
Specifically, the service medical records show the veteran 
first encountered symptomatology related to his left kidney 
during service and underwent a nephrectomy.  Therefore, the 
Board finds that an increase in the veteran's kidney 
disability is shown during service.  Thus, the remaining 
question is whether this increase in disability was due to 
the nature progress of the pre-existing condition. 

The pertinent medical evidence includes a statement from Dr. 
K. in November 1956.  Here, Dr. K. stated that the rigors of 
army life: physical activity, weather conditions encountered, 
dietary changes, and other physiologic trauma, have all 
contributed to activate and aggravated his condition.  Dr. K. 
stated that had the veteran not been drafted and undergone 
the subsequent way of life, he might never have had to 
undergo the nephrectomy.

In October 1966, Dr. S. stated that the delay in definitive 
care for approximately one and a half years most certainly 
contributed toward aggravation of his basic problem.  Dr. S. 
noted that the veteran first recorded complaint of left flank 
pain occurred at Fort Lee in May 1954.  He was seen many 
times from May 1954 to September 1956 with the same 
complaints.    

In a January 2004 statement, Dr. N. indicated that after 
reviewing the medical history, it is apparent that there was 
a delay in the diagnoses significant enough to have led to 
the loss of a kidney.  Dr. N. noted treatment in May 1954 for 
intermittent, yet intense and sharp pain.  No work up was 
performed at that time, or when the veteran again experienced 
flank pain in October 1954 and December 1954.  

It was only during the summer of 1955 that the veteran's 
private physician recommended an intravenous pyelogram (IVP).  
The IVP showed a nonfunctioning left kidney.  The IVP, which 
revealed the cause of his symptoms, was performed one year 
and three months after the date of his acute pain.  This 
eventually led to further studies which included a cystoscopy 
and retrograde.  The veteran became septic from the massive 
hydrophenophrosis and eventually a left nephrectomy was 
required.  Dr. N. opined that due to the delay in diagnoses 
and error in the original diagnosis during the veteran's time 
in military service, he should be considered for VA benefits.  

A VHA evaluation was performed in March 2006.  The examiner 
indicated that clearly the veteran and recurrent left flank 
pain in service and that in this day and age, would warrant 
closer follow up and diagnostic work up.  The examiner stated 
that it appeared the veteran's urinary complaints were 
clearly intermittent as he had at least one unrelated 
hospitalization in February 1955 for the left exotropia and 
there was no mention of renal complaints/symptoms and 
impairment.  

According to the examiner, there was no objective evidence 
that the veteran had chronic ongoing urinary infection from 
May 1954 to December 1955.  What is more probable is that the 
veteran had intermittent urinary obstruction leading to 
recurrent left flank pain and in between was essentially 
asymptomatic of renal symptoms.  In sum, the veteran's kidney 
disorder is less likely to have been permanently aggravated 
as a result of disease, injury, or treatment (or absence of 
treatment) during service.

In a May 2006 second opinion, Dr. B. provided a summary of 
the veteran's treatment in service.  He commented that there 
was a delay in diagnosis of his kidney UPJ from May 1954 
through December 1955.  It was apparent that the veteran's 
pain and kidney dysfunction should have been controlled with 
the correct surgical procedure, i.e., a pyeloplasty.  
Instead, the veteran sustained a mild infection to his left 
kidney subsequent to his left retrograde pyelograme.  

According to Dr. B, the kidney should have been saved with 
the proper procedure that would be done in today's day and 
age.  The pathology report does reveal that the veteran did 
have a viable left kidney and to a pyonephrosis; hence, his 
functioning kidney that could sustain life by itself was 
removed.  Dr. B. stated that this is not the current standard 
of care for treating a ureteropelvic junction obstruction.  
Based upon the above, Dr. B. indicated that the veteran's 
kidney disorder was aggravated as a direct result of the 
treatment plan and surgical removal of his left kidney.

An IME report in December 2007 indicated that the severity of 
the veteran's pre-existing kidney disorder was due to the 
natural progression of the congenital disorder of the left 
ureteropelvic junction (UPJ) of the kidney.  The examiner 
opined that the presentation of the disorder in service was 
classic and is best characterized as a simple manifestation 
of the natural progression of the preservice UPJ obstruction.  
There was no evidence that this case represents anything 
other than a permanent increase in severity of the left 
hydronephrosis during service which followed its natural 
progression

The IME examiner noted the controversy of opinion regarding 
the treatment of the UPJ obstruction in the record.  The 
admitting diagnosis noted pyonephrosis that one reviewer 
attributed to the physician performing the diagnostic test 
that first revealed the UPJ obstruction.  This reviewers 
comments were speculative without firm documentation.  

Current literature support the pathophysiological basis of 
the UPJ obstruction as a defect in smooth muscle development 
in that region of the ureter, not an "artery or vein that 
surreptitiously pinches of the UPJ as the patient grows" as 
the reviewer suggests.  Any degree of pyonephrosis or 
infection would place the UPJ repair at risk for recurrent 
obstruction or a urine leak.  Without modern techniques of 
renal imaging to quantify the percent of total function that 
the left kidney provided, it is also speculative to presume 
that the pathology report could speak to actual function.  

Applying the above evidence to the law, it is not shown by 
clear and unmistakable evidence that the veteran's underlying 
disorder hydronephrosis, resulting in residuals of a left 
nephrectomy, were due to the natural progress of the disease.  
The VHA and IME medical statements are of probative value as 
they are based on a review of the record, discussion of the 
pertinent medical evidence in service, and include medical 
opinions that are supported in the record.  However, this is 
also true of the January 2004 medical statement from Dr. N.  

The VHA and IME medical opinions conflict with Dr. N.'s 
findings that the delay in treatment resulted in aggravation 
of the veteran's underlying condition.  Giving equal weight 
to each examiner's opinions, it appears less likely than not 
that the veteran's underlying condition worsened due to 
anything more than the natural cause of the disease.  
However, as noted above, the Government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 
69 Fed. Reg. 25,178 (May 5, 2004)).  

Here, the government has not met that burden.  The IME report 
discredited the second opinion statement, which the Board 
finds of little probative value (the examiner evaluated the 
treatment provided in 1954 and 1955 based on current medical 
practice).  The VHA or IME reports do not discredit the 
opinion of the January 2004 examiner to such a degree that 
would serious limit its probative value.  Moreover, there is 
nothing in the record that challenges the qualifications of 
Dr. N. 

Based upon the above, the Board finds that the presumption of 
soundness in this case has not been rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; Wagner, 
supra; VAOPGCPREC 3-2003.  The Board finds that any residuals 
of a left nephrectomy is not due to the natural progress of 
the disability and is therefore aggravated in service.  


ORDER

Service connection for aggravation for residuals of a left 
nephrectomy is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


